                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-641-MOC-DCK

 ERIC DAVIS,                                                )
                                                            )
                Plaintiff,                                  )
                                                            )
    v.                                                      )   ORDER
                                                            )
 ALLIED INTERSTATE LLC, and                                 )
 JOHN DOES 1-25,                                            )
                                                            )
                Defendant.                                  )
                                                            )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 8) filed by David Anthony Grassi, Jr., concerning Brendan H.

Little, on January 18, 2021. Brendan H. Little seeks to appear as counsel pro hac vice for

Defendant Allied Interstate LLC. Upon review and consideration of the motion, which was

accompanied by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 8) is GRANTED. Brendan H. Little

is hereby admitted pro hac vice to represent Defendant.



                                 Signed: January 19, 2021




         Case 3:20-cv-00641-MOC-DCK Document 9 Filed 01/19/21 Page 1 of 1
